Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Li is a 102(a)(1) disclosure made one year or less before the claimed foreign priority date of CN201410440824.0 (the earliest possible effective filing date).  Li is prior not art under 102(a)(1) since Applicant has: (1) perfected the foreign priority claim by filing a translation of CN201410440824.0; and (2) invoked an exception under 102(b)(1).
Li is also not  available as prior art against the instant application under section 102(a)(2) since Applicant has invoked an exception under 102(b)(2)(A), namely, the subject matter disclosed in Li was obtained from one or more members of the inventive entity, either directly or indirectly.


Claims 1-5, 13-15, and 19-22 remain rejected under non-statutory double patenting over claims 1-9 of U.S. Patent 9,878,052 and claims 1-24 of U.S. Patent 9,827,329.
Claims 1-5, 13-15, and 19-22 remain provisionally rejected under non-statutory double patenting over claims 1-5, 13-15, and 19-22 of co-pending application 15/110,690, and claims 1-5,13-15, and 19-22 of co-pending application 15/110,679, both in view of Li.
The text and substance of both rejections are herein incorporated by reference.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642